Case 1:19-cr-00678-AT Document 38 Filed @62220 Page ta! E1
USDC SDNY

  

 

DOCUMENT
Myers & Galiardo,LLP ELECTRONICALLY FILED
# DOC #:
a Chrysler Building DATE FILED: 6/22/2020
405 Lexington Ave. 64% FI.
! New York, NY 10174 semen sue wees
BY ECF
Hon. Analisa Torres June 22, 2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

US v. Latesha Mills $1 19 Cr 678 (AT)

Your Honor:

I write on behalf of my client Latesha Mills who requests permission to travel
from July 1, 2020 through July 6, 2020. The purpose of travel is to take her two
children and significant other on a family vacation for 5 days in Stone Mountain,
Georgia.

Neither AUSA Alexander Li nor Pre Trial Service Officer Cunningham have
any objection to the travel request.

Respectfully,

/s/Matthew D. Myers
Counsel for Latesha Mills

GRANTED.
SO ORDERED.

Dated: June 22, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
